C. Allen, J.
This case is substantially covered by the decision in the recent case of Graves v. Lake & Shore Michigan Southern Railroad, 187. Mass. 33. The plaintiff seeks to distinguish it on the ground that the shipping agreement in the present case in effect provides that the carriers shall not be liable *287,at all, except in case of a collision of trains, and in that case only for the valuation specified; that the attempted total exemption from liability is invalid, and therefore the only limitation of-liability is in respect to a loss from collision; and that there was no collision in this case. He contends therefore that he may recover the value of his cow, irrespective of the shipping agreement. But this would not be giving a fair construction to the agreement. The value of each cow was estimated at $75, and the rates for transportation were based upon and intended only for cows of that value. Cows of greater value were to be charged at an additional rate. Taking the whole agreement together, the liability of the defendant is limited by the valuation expressed in the shipping agreement.
The plaintiff’s agent, Smith, had charge of the plaintiff’s animals, for the purpose of their transportation, and the plaintiff is bound by the shipping agreement made in his behalf by Smith. Squire v. New York Central Railroad, 98 Mass. 239.

Judgment on the verdict.